Exhibit 10.2

The WhiteWave Foods Company

2012 Stock Incentive Plan

Section 1. Purpose

The Plan is intended to promote the interests of the Company and its
shareholders by (i) attracting and retaining non-employee directors, executive
personnel and other key employees of outstanding ability, as well as
consultants; (ii) motivating non-employee directors, executive personnel, other
key employees and consultants by means of performance-related incentives, to
achieve longer-range Performance Criteria; and (iii) enabling such non-employee
directors, employees and consultants to participate in the growth and financial
success of the Company.

Section 2. Definitions

(a) Certain Definitions. Capitalized terms used herein without definition shall
have the respective meanings set forth below:

“Act” means the Securities Exchange Act of 1934, as amended.

“Affiliate” means (i) for purposes of Incentive Stock Options, any corporation
that is a “parent corporation” (as defined in Section 424(e) of the Code) or a
“subsidiary corporation” (as defined in Section 424(e) of the Code) of the
Company, and (ii) for all other purposes, with respect to any person, any other
person that (directly or indirectly) is controlled by, controlling or under
common control with such person.

“Award” means any grant or award made pursuant to Sections 5 through 8 of the
Plan, inclusive.

“Award Agreement” means either a written or electronic agreement entered into by
the Company and a Participant setting forth the terms and provisions applicable
to an Award or Awards granted to the Participant, or a written or electronic
statement issued by the Company describing the terms and conditions of an Award
or Awards.

“Board” means the Board of Directors of the Company.

“Cause” means (i) the willful failure of a Participant to perform substantially
his or her duties; (ii) a Participant’s willful or serious misconduct that has
caused, or could reasonably be expected to result in, material injury to the
business or reputation of an Employer; (iii) a Participant’s conviction of, or
entering a plea of guilty or nolo contendere to, a crime constituting a felony;
(iv) the material breach by a Participant of any written covenant or agreement
with an Employer, any material written policy of any Employer or any Employer’s
“code of conduct”; or (v) the Participant’s failure to cooperate with an
Employer in any internal investigation or administrative, regulatory or



--------------------------------------------------------------------------------

judicial proceeding. In addition, the Participant’s Service shall be deemed to
have terminated for Cause if, after the Participant’s Service has terminated
(for a reason other than Cause), facts and circumstances are discovered that
would have justified a termination for Cause.

“Change in Control” means the first occurrence of any of the following events
after the Effective Date:

(i) any person, entity or “group” (as defined in Section 13(d) of the Act),
other than the Parent, the Company, a wholly-owned subsidiary of the Company,
and any employee benefit plan of the Company or any wholly-owned subsidiary of
the Company, becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Act), of 30% or more of the combined voting power of the Company’s then
outstanding voting securities;

(ii) the persons who, as of the Effective Date, are serving as the members of
the Board (the “Incumbent Directors”) shall cease for any reason to constitute
at least a majority of the Board (or the board of directors of any successor to
the Company), provided that any director elected to the Board, or nominated for
election, by at least two-thirds of the Incumbent Directors then still in office
shall be deemed to be an Incumbent Director for purposes of this clause (ii);

(iii) the Company consummates a merger or consolidation with any other
corporation, and as a result of which (A) persons who were shareholders of the
Company immediately prior to such merger or consolidation, do not, immediately
thereafter, own, directly or indirectly and in substantially the same
proportions as their ownership of the stock of the Company immediately prior to
the merger or consolidation, more than 50% of the combined voting power of the
voting securities entitled to vote generally in the election of directors of
(x) the Company or the surviving entity or (y) an entity that, directly or
indirectly, owns more than 50% of the combined voting power entitled to vote
generally in the election of directors of the entity described in subclause (x),
and (B), within the twelve-month period after such consummation of the merger or
consolidation, the members of the Board as of the consummation of such merger or
consolidation cease to constitute a majority of the board of directors of the
Company or the surviving entity (or the entity that, directly or indirectly,
owns more than 50% of the combined voting power entitled to vote generally in
the election of directors of the Company or such surviving entity); or

(iv) the shareholders of the Company approve a sale, transfer or other
disposition of all or substantially all of the assets of the Company, which is
consummated and immediately following which the persons who were shareholders of
the Company immediately prior to such sale, transfer or

 

2



--------------------------------------------------------------------------------

disposition, do not own, directly or indirectly and in substantially the same
proportions as their ownership of the stock of the Company immediately prior to
the sale, transfer or disposition, more than 50% of the combined voting power of
the voting securities entitled to vote generally in the election of directors of
(x) the entity or entities to which such assets are sold or transferred or
(y) an entity that, directly or indirectly, owns more than 50% of the combined
voting power entitled to vote generally in the election of directors of the
entities described in subclause (x).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the Compensation Committee of the Board or such other
committee of the Board as the Board shall from time to time designate to
administer the Plan. Notwithstanding the foregoing, (i) at any time prior to the
time at which a class of the capital stock of the Company is registered under
Section 12 of the Act, the Committee shall mean the Compensation Committee of
the Board of Directors of the Parent and (ii) at any time following the time at
which a class of the capital stock of the Company is registered under Section 12
of the Act and the Company is a “controlled company” for purposes of the listing
standards of the New York Stock Exchange, the Committee shall mean the Directors
then serving on the Board who are determined to be “independent” in accordance
with New York Stock Exchange listing standards.

“Company” means The WhiteWave Foods Company, a Delaware corporation.

“Consultant” means any person, including an advisor, engaged by an Employer to
render services to such Employer and who is not a Director or an Employee.

“Designated Beneficiary” means the beneficiary designated by the Participant, in
a manner determined by the Committee, to receive amounts due the Participant in
the event of the Participant’s death. In the absence of an effective designation
by the Participant, Designated Beneficiary shall mean the Participant’s estate.

“Director” means any individual who is a member of the Board or the board of
directors of an Affiliate of the Company.

“Disability” with respect to any Participant occurs, unless otherwise provided
for in an Award Agreement, when and if, as a result of disease, injury or mental
disorder, the Participant is incapable of engaging in regular employment or
occupation with the Company or a Subsidiary and if and so long as the Social
Security Administration has determined that the Participant is disabled.

“Effective Date” means the date on which the Board of Directors of the Parent
approved this Plan following adoption by the Board.

 

3



--------------------------------------------------------------------------------

“Employee” means any officer or employee employed by any Employer in a
common-law employee-employer relationship.

“Employer” means the Company and any Affiliate thereof.

“Executive Officer” means any “officer” within the meaning of Rule 16(a)-1(f)
promulgated under the Act or any “covered employee” within the meaning of
Section 162(m)(3) of the Code.

“Fair Market Value” means a price that is based upon the opening, closing,
actual, high, low or average sales price of the Stock as reported by the
principal national exchange or trading system on which the Stock is then listed
or traded on the applicable date, the preceding trading day, the next succeeding
trading day or an average of trading days, as determined by the Committee in its
discretion. Such definition(s) of Fair Market Value shall be specified in the
Award Agreement and may differ depending on whether the Fair Market Value is in
reference to the grant, vesting, exercise, settlement or payout of an Award.
Notwithstanding the foregoing, if shares of Stock are not traded on a national
exchange or trading system, Fair Market Value shall be determined by the
Committee in good faith using such objective criteria as it shall deem
appropriate. “Incentive Stock Option” means a stock option granted under
Section 7 of the Plan that is designated as an Incentive Stock Option that is
intended to meet the requirements of Section 422 of the Code.

“Net Exercise” means the exercise of an Option or any portion thereof by the
delivery of the greatest number of whole shares of Stock having a Fair Market
Value on the date of exercise not in excess of the difference between the
aggregate Fair Market Value of the shares of Stock subject to the Option (or the
portion of such Option then being exercised) and the aggregate exercise price
for all such shares of Stock under the Option (or the portion thereof then being
exercised), with any fractional share that would result from such equation to be
payable in cash.

“New Employer” means, after a Change in Control, a Participant’s employer, or
any direct or indirect parent or any direct or indirect majority-owned
subsidiary of such employer.

“Non-Statutory Stock Option” means a stock option granted under Section 7 of the
Plan that is not intended to be an Incentive Stock Option.

“Option” means an Incentive Stock Option or a Non-statutory Stock Option.

“Other Stock-Based Award” means an Award of, or related to, shares of Stock
other than Options, Restricted Stock, Performance Shares, Restricted Stock Units
or Performance Units, as granted by the Committee in accordance with the
provisions of Section 8 of the Plan.

 

4



--------------------------------------------------------------------------------

“Parent” means Dean Foods Company, a Delaware corporation, that as of the
Effective Date [is the parent company] of the Company. If at any time Dean Foods
owns stock representing less than 50% of the power to vote in the election of
directors of the Company, it shall no longer be treated as the Parent.

“Participant” means an Employee, Director or Consultant who is selected by the
Committee to receive an Award under the Plan.

“Performance Award” means an Award granted pursuant to Section 5 of the Plan of
a contractual right to receive cash or Stock (as determined by the Committee)
upon the achievement, in whole or in part, of the applicable Performance
Criteria.

“Performance Criteria” means the objectives established by the Committee for a
Performance Period pursuant to Section 5(c) of the Plan for the purpose of
determining the extent to which an Award of Performance Shares, Performance
Awards or Performance Units has been earned.

“Performance Period” means the period selected by the Committee during which
performance is measured for the purpose of determining the extent to which an
Award of Performance Shares, Performance Awards or Performance Units has been
earned.

“Performance Share” means an Award granted pursuant to Section 5 of the Plan of
a contractual right to receive one share of Stock (or the Fair Market Value
thereof in cash or any combination of cash and Stock, as determined by the
Committee), or a fraction or multiple thereof, upon the achievement, in whole or
in part, of the applicable Performance Criteria.

“Performance Unit” means an Award granted pursuant to Section 5 of the Plan of a
contractual right to receive a fixed or variable dollar denominated unit (or a
unit denominated in the Participant’s local currency), or a fraction or multiple
thereof, upon the achievement, in whole or in part, of the applicable
Performance Criteria. The Committee shall determine whether the earned portion
of any such Performance Units shall be payable in cash, Stock or any combination
thereof.

“Qualifying Termination of Employment” means a termination of a Participant’s
Service with an Employer by reason of the Participant’s death, Disability or
Retirement.

“Restriction Period” means the period of time selected by the Committee during
which an Award of Restricted Stock and Restricted Stock Units, as the case may
be, is subject to forfeiture and/or restrictions on transfer pursuant to the
terms of the Plan.

“Restricted Stock” means shares of Stock contingently granted to a Participant
under Section 6 of the Plan.

 

5



--------------------------------------------------------------------------------

“Restricted Stock Unit” means a fixed or variable stock denominated unit
contingently awarded to a Participant under Section 6 of the Plan.

“Retirement” means, unless another definition is incorporated into the
applicable Award Agreement, a termination of the Participant’s Service at or
after the Participant’s normal retirement age or earlier retirement date
established under any qualified retirement plan maintained by the Company;
provided that if a Participant is a party to an employment or individual
severance agreement with an Employer that defines the term “Retirement” then,
with respect to any Award made to such Participant, “Retirement” shall have the
meaning set forth in such employment or severance agreement.

“Section 409A” means Section 409A of the Code and the applicable rules,
regulations and guidance promulgated thereunder.

“Service” means the provision of services to the Company or its Affiliates in
the capacity of (i) an Employee, (ii) a Director or (iii) a Consultant.

“Special Termination” means a termination of the Participant’s Service due to
death or Disability.

“Stock” means the Class A common stock, par value $0.01 per share, of the
Company.

“Stock Appreciation Right” or “SAR” means an Award, granted alone or in tandem
with an Option, designated as an SAR under Section 7 of the Plan.

“Subsidiary” means any business entity in which the Company possesses directly
or indirectly fifty percent (50%) or more of the total combined voting power.

(b) Gender and Number. Except when otherwise indicated by the context, words in
the masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.

Section 3. Powers of the Committee

(a) Eligibility. Each Employee, Director or Consultant who, in the opinion of
the Committee, has the capacity to contribute to the success of the Company is
eligible to be a Participant in the Plan.

(b) Power to Grant and Establish Terms of Awards. The Committee shall have the
discretionary authority, subject to the terms of the Plan, to determine the
Employees, Directors or Consultants to whom Awards shall be granted, the type or
types of Awards to be granted, and the terms and conditions of any and all
Awards including, without limitation, the number of shares of Stock subject to
an Award, the time or times at which Awards shall be granted, and the terms and
conditions of applicable Award

 

6



--------------------------------------------------------------------------------

Agreements. Without limiting the generality of the foregoing, in connection with
a corporate transaction (as defined for purposes of Section 424 of the Code),
the Committee is expressly authorized to grant awards in replacement or
substitution of awards in respect of the equity of the Parent or any entity that
shall become a direct or indirect subsidiary of the Company, in which case the
limitations set forth in Section 4(c) shall not apply to any type of Award and
the rule under Section 7(b) regarding the exercise price at which Options may be
granted shall not apply to any Option that replaces an “in the money” option
previously granted by Parent or such newly acquired subsidiary. The Committee
may establish different terms and conditions for different types of Awards, for
different Participants receiving the same type of Award, and for the same
Participant for each type of Award such Participant may receive, whether or not
granted at the same or different times.

(c) Administration. The Plan shall be administered by the Committee. The
Committee shall have sole and complete authority and discretion to adopt, alter
and repeal such administrative rules, guidelines and practices governing the
operation of the Plan as it shall from time to time deem advisable, and to
interpret the terms and provisions of the Plan. The Committee’s decisions
(including any failure to make decisions) shall be binding upon all persons,
including the Company, shareholders, Employers, and each Employee, Director,
Consultant, Participant or Designated Beneficiary, and shall be given deference
in any proceeding with respect thereto.

(d) Delegation by the Committee. The Committee may delegate to the Company’s
Chief Executive Officer and/or to such other officer(s) of the Company, the
power and authority to make and/or administer Awards under the Plan with respect
to individuals who are not Executive Officers of the Company, pursuant to such
conditions and limitations as the Committee may establish and consistent with
applicable law; only the Committee or the Board may select, and grant Awards to,
Executive Officers or exercise any other discretionary authority under the Plan
in respect of Awards granted to Executive Officers. Unless the Committee shall
otherwise specify, any delegate shall have the authority and right to exercise
(within the scope of such person’s delegated authority) all of the same powers
and discretion that would otherwise be available to the Committee pursuant to
the terms hereof. The Committee may also appoint agents (who may be officers or
employees of the Company) to assist in the administration of the Plan and may
grant authority to such persons to execute agreements, including Award
Agreements, or other documents on its behalf. All expenses incurred in the
administration of the Plan, including, without limitation, for the engagement of
any counsel, consultant or agent, shall be paid by the Company.

(e) Restrictive Covenants and Other Conditions. Without limiting the generality
of the foregoing, the Committee may condition the grant of any Award under the
Plan upon the Participant to whom such Award would be granted agreeing in
writing to certain conditions (such as restrictions on the ability to transfer
the underlying shares

 

7



--------------------------------------------------------------------------------

of Stock) or covenants in favor of the Company and/or one or more Affiliates
thereof (including, without limitation, covenants not to compete, not to solicit
employees and customers and not to disclose confidential information, that may
have effect following the termination of the Participant’s Service and after the
Stock subject to the Award has been transferred to the Participant), including,
without limitation, the requirement that the Participant disgorge any profit,
gain or other benefit received in respect of the Award prior to [or during?] any
breach of any such covenant.

(f) Participants Based Outside the United States. To conform with the provisions
of local laws and regulations, or with local compensation practices and
policies, in foreign countries in which the Company or any of its Subsidiaries
or Affiliates operate, but subject to the limitations set forth in Section 4 of
the Plan regarding the maximum number of shares of Stock issuable hereunder and
the maximum Award to any single Participant, the Committee may (i) modify the
terms and conditions of Awards granted to Participants employed outside the
United States (“Non-US Awards”), (ii) establish, without amending the Plan,
subplans with modified exercise procedures and such other modifications as may
be necessary or advisable under the circumstances (“Subplans”), and (iii) take
any action which it deems advisable to obtain, comply with or otherwise reflect
any necessary governmental regulatory procedures, exemptions or approvals with
respect to the Plan. The Committee’s decision to grant Non-US Awards or to
establish Subplans is entirely voluntary and at the complete discretion of the
Committee. The Committee may amend, modify or terminate any Subplans at any
time, and such amendment, modification or termination may be made without prior
notice to the Participants. The Company, Subsidiaries, Affiliates of any of the
foregoing and members of the Committee shall not incur any liability of any kind
to any Participant as a result of any change, amendment or termination of any
Subplan at any time. The benefits and rights provided under any Subplan or by
any Non-US Award (i) are wholly discretionary and, although provided by either
the Company, a Subsidiary or Affiliate of any of the foregoing, do not
constitute regular or periodic payments and (ii) are not to be considered part
of the Participant’s salary or compensation under the Participant’s employment
with the Participant’s local employer for purposes of calculating any severance,
resignation, redundancy or other end of service payments, vacation, bonuses,
long-term service awards, indemnification, pension or retirement benefits, or
any other payments, benefits or rights of any kind. If a Subplan is terminated,
the Committee may direct the payment of Non-US Awards (or direct the deferral of
payments whose amount shall be determined) prior to the dates on which payments
would otherwise have been made, and, in the Committee’s discretion, such
payments may be made in a lump sum or in installments.

 

8



--------------------------------------------------------------------------------

Section 4. Maximum Amount Available for Awards

(a) Number. Subject in all cases to the provisions of this Section 4, the
maximum number of shares of Stock that are available for Awards shall be
20,000,000 shares. Such maximum number of shares shall be subject to adjustment
in Section 4(d). Notwithstanding the provisions of Section 4(b) of the Plan, the
maximum number of shares of Stock that may be issued in respect of Incentive
Stock Options shall not exceed 1,000,000 shares. Shares of Stock may be made
available from Stock held in treasury or authorized but unissued shares of Stock
not reserved for any other purpose.

(b) Canceled, Terminated or Forfeited Awards, Etc. Any shares of Stock subject
to an Award which for any reason expires without having been exercised, is
canceled or terminated or otherwise is settled without the issuance of any Stock
shall again be available for grant under the Plan; provided that, for purposes
of Section 4(a) upon the Net Exercise of any Option or the exercise of any SAR,
the gross number of shares as to which such Option or SAR is being exercised,
and not just the net number of shares delivered upon such exercise, shall be
treated as issued pursuant to the Plan.

(c) Individual Award Limitations. No Participant may be granted under the Plan
in any calendar year Awards of Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units covering an aggregate of more than
2,000,000 shares of Stock, subject to adjustment in Section 4(d) or 10(b). No
Participant may be granted Options and SARs with respect to more than 2,000,000
shares of Stock under the Plan in any calendar year, subject to adjustment in
Section 4(d) or 10(b). The maximum aggregate cash payment with respect to
cash-based Awards (including Performance Awards) granted in any one fiscal year
that may be made to any Participant shall be $10,000,000.

(d) Adjustment in Capitalization. In the event that the Committee shall
determine that any stock dividend, stock split, share combination, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, exchange of shares, warrants or rights offering
to purchase Stock at a price substantially below Fair Market Value, or other
similar corporate event affects the Stock such that an adjustment is required in
order to preserve, or to prevent the enlargement of, the benefits or potential
benefits intended to be made available under this Plan, then an adjustment shall
be made in the number and class of shares of stock available for Awards under
Section 4(a) and subject to the limitations in Section 4(c), and the Committee
shall substitute for or add to each share of Stock that may become subject to an
Award the number and kind of shares of stock or other securities into which each
outstanding share of Stock was changed, for which each such share of Stock was
exchanged, or to which each such share of Stock relates, as the case may be.

Section 5. Performance Awards, Performance Shares and Performance Units

(a) Generally. The Committee shall have the authority to determine the
Participants who shall receive Performance Awards, Performance Shares and
Performance Units, the number of Performance Shares and the number and value of

 

9



--------------------------------------------------------------------------------

Performance Units each Participant shall receive for each or any Performance
Period, and the Performance Criteria applicable in respect of such Performance
Awards, Performance Shares and Performance Units for each Performance Period.
The Committee shall determine the duration of each Performance Period (which may
differ from each other), and there may be more than one Performance Period in
existence at any one time as to any Participant or all or any class of
Participants. Each grant of Performance Shares and Performance Units shall be
evidenced by an Award Agreement that shall specify the number of Performance
Shares and the number and value of Performance Units awarded to the Participant,
the Performance Criteria applicable thereto, and such other terms and conditions
not inconsistent with the Plan as the Committee shall determine. No shares of
Stock will be issued at the time an Award of Performance Shares is made, and the
Company shall not be required to set aside a fund for the payment of Performance
Shares or Performance Units. Subject to the terms of the Plan, Performance
Awards may be granted to Participants in such amounts, subject to such
Performance Criteria, and upon such terms, and at any time and from time to
time, as shall be determined by the Committee.

(b) Earned Performance Awards, Performance Shares and Performance Units.
Performance Awards, Performance Shares and Performance Units shall become
earned, in whole or in part, based upon the attainment of specified Performance
Criteria or the occurrence of any event or events, including a Change in
Control, as the Committee shall determine, either at or after the grant date. In
addition to the achievement of the specified Performance Criteria, the Committee
may, at the grant date, condition payment of Performance Awards, Performance
Shares and Performance Units on the Participant completing a minimum period of
Service following the grant date or on such other conditions as the Committee
shall specify. The Committee may provide, at the time of any grant of
Performance Shares or Performance Units, that if performance relative to the
Performance Criteria exceeds targeted levels, the number of shares issuable in
respect of each Performance Share or the value payable in respect of each
Performance Unit shall be adjusted by such multiple (not in excess of 200%) as
the Committee shall specify.

(c) Performance Criteria. At the discretion of the Committee, Performance
Criteria may be based on the total return to the Company’s shareholders,
inclusive of dividends paid, during the applicable Performance Period
(determined either in absolute terms or relative to the performance of one or
more similarly situated companies or a published index covering the performance
of a number of companies), or upon the relative or comparative attainment of one
or more of the following criteria, whether in absolute terms or relative to the
performance of one or more similarly situated companies or a published index
covering the performance of a number of companies: stock price, operating
earnings or margins, earnings per share, EBITDA, net earnings, net sales, return
on equity, income, market share, working capital, return on investment, return
on invested capital or capital employed , level of expenses, revenue, cash flow
and, in the

 

10



--------------------------------------------------------------------------------

case of persons who are not Executive Officers, such other criteria as may be
determined by the Committee. Performance Criteria may be established on a
Company-wide basis or with respect to one or more business units, divisions or
Subsidiaries. When establishing Performance Criteria for a Performance Period,
the Committee may exclude any or all “extraordinary items” as determined under
U.S. generally accepted accounting principles including, without limitation, the
charges or costs associated with restructurings of the Company or any
Subsidiary, mergers, acquisitions, divestitures, discontinued operations, other
unusual or non-recurring items, the cumulative effects of accounting changes or
such other objective factors as the Committee deems appropriate. Except in the
case of Awards to Executive Officers intended to be “other performance-based
compensation” under Section 162(m)(4) of the Code, the Committee may also adjust
the Performance Criteria for any Performance Period as it deems equitable in
recognition of unusual or non-recurring events affecting the Company, changes in
applicable tax laws or accounting principles, or such other factors as the
Committee may determine.

(d) Special Rule for Performance Criteria. If, at the time of grant, the
Committee intends an Award of Performance Awards, Performance Shares or
Performance Units to qualify as “other performance-based compensation” within
the meaning of Section 162(m)(4) of the Code, the Committee must establish the
Performance Criteria for the applicable Performance Cycle no later than the 90th
day after the Performance Cycle begins (or by such other date as may be required
under Section 162(m) of the Code).

(e) Certification of Attainment of Performance Criteria. As soon as practicable
after the end of a Performance Cycle and prior to any payment in respect of such
Performance Cycle, the Committee shall certify in writing the amount of the
Performance Award, the number of Performance Shares, or the number and value of
Performance Units, that have been earned on the basis of performance in relation
to the established Performance Criteria.

(f) Payment of Awards. Earned Performance Awards, Performance Shares and the
value of earned Performance Units shall be distributed to the Participant or, if
the Participant has died, to the Participant’s Designated Beneficiary, as soon
as practicable after the expiration of the Performance Period and the
Committee’s certification under Section 5(e) above, provided that (i) earned
Performance Awards, Performance Shares and the value of earned Performance Units
shall not be distributed to a Participant until any other conditions on payment
of such Awards established by the Committee have been satisfied, and (ii) any
amounts payable in respect of Performance Awards, Performance Shares or
Performance Units pursuant to Section 9 of the Plan shall be distributed in
accordance with Section 9. The Committee shall determine whether Performance
Awards, Performance Shares and the value of earned Performance Units are to be
distributed in the form of cash, shares of Stock or in a combination thereof,
with the value or number of shares of Stock payable to be determined based on
the Fair Market Value of Stock on the date of the Committee’s certification
under Section 5(e) above.

 

11



--------------------------------------------------------------------------------

(g) Newly Eligible Participants. Notwithstanding anything in this Section 5 to
the contrary, the Committee shall be entitled to make such rules, determinations
and adjustments as it deems appropriate with respect to any Participant who
becomes eligible to receive Performance Awards, Performance Shares or
Performance Units after the commencement of a Performance Cycle.

(h) Termination of Service.

(i) Qualifying Termination of Employment. Unless otherwise determined by the
Committee at or after the grant date, or except as provided in an employment or
individual severance agreement between a Participant and an Employer, a
Participant whose Service terminates by reason of a Qualifying Termination of
Employment on or after the first anniversary of the commencement of the relevant
Performance Cycle (or such other period as the Committee shall specify at the
time of grant of the Performance Awards, Performance Shares or Performance
Units) shall be entitled to a distribution of the same Performance Awards,
number of Performance Shares, or the value of Performance Units (without
pro-ration) that would have been payable for the Performance Cycle had his or
her Service continued until the end of the applicable Performance Cycle. Any
Performance Awards, Performance Shares or the value of Performance Units
becoming payable in accordance with the preceding sentence shall be paid at the
same time as the Performance Awards, Performance Shares and the value of
Performance Units are paid to other Participants (or at such earlier time as the
Committee may permit). Any rights that a Participant or Designated Beneficiary
may have in respect of any Performance Awards, Performance Shares or Performance
Units outstanding at the date of the Qualifying Termination of Employment that
are not available to be earned or that are not earned in accordance with this
Section 5(h)(i) shall be forfeited and canceled, effective as of the date of the
Participant’s termination of Service.

(ii) Termination for any Other Reason. Unless otherwise determined by the
Committee at or after the grant date, or except as provided in an employment or
individual severance agreement between a Participant and an Employer, if a
Participant’s Service is terminated for any reason other than a Qualifying
Termination of Employment during a Performance Cycle, all of the Participant’s
rights to Performance Awards, Performance Shares and Performance Units related
to such Performance Cycle shall be immediately forfeited and canceled as of the
date of such termination of Service. Notwithstanding the immediately preceding
sentence, a Participant’s rights in respect of unearned Performance Awards,
Performance Shares and Performance Units shall in all events be immediately
forfeited and canceled as of the date of the Participant’s termination of
Service for Cause.

 

12



--------------------------------------------------------------------------------

(iii) Termination in Connection with a Change in Control. Notwithstanding
anything to the contrary in this Section 5(h), Section 9 of the Plan shall
determine the treatment of Performance Awards, Performance Shares and
Performance Units upon a Change in Control, including the treatment of such
Awards granted to any Participant whose Service is involuntarily terminated by
an Employer other than for Cause or whose Service is terminated due to a Special
Termination, in either case, on or after the date on which the shareholders of
the Company approve the transaction giving rise to the Change in Control, but
prior to the consummation thereof.

Section 6. Restricted Stock and Restricted Stock Units

(a) Grant. Restricted Stock and Restricted Stock Units may be granted to
Participants at such time or times as shall be determined by the Committee. The
grant date of any Restricted Stock or Restricted Stock Units under the Plan will
be the date on which such Restricted Stock or Restricted Stock Units are awarded
by the Committee, or such other date as the Committee shall determine.
Restricted Stock and Restricted Stock Units shall be evidenced by an Award
Agreement that shall specify (i) the number of shares of Restricted Stock and
the number of Restricted Stock Units granted to each Participant, (ii) the
Restriction Period(s) applicable thereto and (iii) such other terms and
conditions not inconsistent with the Plan as the Committee shall determine,
including customary representations, warranties and covenants with respect to
securities law matters. Awards of Restricted Stock Units shall be evidenced by a
bookkeeping entry in the Company’s records (or by such other reasonable method
as the Company shall determine from time to time).

(b) Vesting. Restricted Stock and Restricted Stock Units granted to Participants
under the Plan shall be subject to a Restriction Period. Except as otherwise
determined by the Committee at or after the grant date, and subject to the
Participant’s continued employment with his or her Employer on such date, the
Restricted Stock shall vest ratably over [three years] upon each anniversary of
the grant date. The Committee may provide that the Restriction Period on
Restricted Stock or Restricted Stock Units shall lapse, in whole or in part,
upon the achievement of performance criteria (and without regard to the minimum
service requirement), which criteria shall be selected from those available to
the Committee under Section 5(c) of the Plan, provided that any Award of
Restricted Stock made to any Executive Officer that is intended to qualify as
“other performance-based compensation” under Section 162(m) of the Code shall be
subject to the same restrictions and limitations applicable to Awards of
Performance Shares under Section 5(d) of the Plan and subject to the
certification required under Section 5(e) of the Plan. The Restriction Period
shall also lapse, in whole or in part, upon the occurrence of any event or
events, including a Change in Control, specified in the Plan, or specified by
the Committee, in its discretion, either at or after the grant date of the
applicable Award.

 

13



--------------------------------------------------------------------------------

(c) Dividend Equivalents. The Committee shall determine whether and to what
extent dividends payable on Stock will be credited, or paid currently, to a
Participant in respect of an Award of Restricted Stock Units. Unless otherwise
determined by the Committee at or after the grant date, a Participant holding
Restricted Stock Units shall not be entitled to exercise any voting rights and
any other rights as a shareholder with respect to shares of Stock underlying
such Award.

(d) Settlement of Restricted Stock and Restricted Stock Units. At the expiration
of the Restriction Period for any Restricted Stock, the Company shall remove the
restrictions applicable to the Restricted Stock, and shall, upon request,
deliver the stock certificates evidencing such Restricted Stock to the
Participant or the Participant’s legal representative (or otherwise evidence the
issuance of such shares free of any restrictions imposed under the Plan). At the
expiration of the Restriction Period for any Restricted Stock Units, for each
such Restricted Stock Unit, the Participant shall receive, in the Committee’s
discretion, (i) a cash payment equal to the Fair Market Value of one share of
Stock as of such payment date, (ii) one share of Stock or (iii) any combination
of cash and shares of Stock having an aggregate value equal to the Fair Market
Value of one share of Stock. Unless the Committee shall otherwise specify ,
whether in the Award Agreement or otherwise, settlement of any Restricted Stock
Units shall be made in shares of Stock.

(e) Restrictions on Transfer. Except as provided herein or in an Award
Agreement, shares of Restricted Stock and Restricted Stock Units may not be
sold, assigned, transferred, pledged or otherwise encumbered during the
Restriction Period. Any such attempt by the Participant to sell, assign,
transfer, pledge or encumber shares of Restricted Stock and Restricted Stock
Units without complying with the provisions of the Plan shall be void and of no
effect.

(f) Termination of Service.

(i) Qualifying Termination of Employment. Unless otherwise determined by the
Committee at or after the grant date, or except as provided in an employment or
individual severance agreement between a Participant and an Employer, if a
Participant’s Service terminates by reason of a Qualifying Termination of
Employment during the Restriction Period, a pro rata portion of any Stock
related to Restricted Stock or a Restricted Stock Unit held by such Participant
shall become nonforfeitable at the date of such termination, based on the number
of full calendar months of such Participant’s Service relative to the number of
full calendar months in the relevant Restriction Period.

 

14



--------------------------------------------------------------------------------

(ii) Termination for any Other Reason. Unless otherwise determined by the
Committee at or after the grant date, or except as provided in an employment or
individual severance agreement between a Participant and an Employer, if a
Participant’s Service terminates for any reason other than a Qualifying
Termination of Employment during the Restriction Period, any Restricted Stock or
Restricted Stock Units held by such Participant shall be forfeited and canceled
as of the date of such termination of Service. Notwithstanding the immediately
preceding sentence, a Participant’s rights in respect of unvested Restricted
Stock or Restricted Stock Units shall in all events be immediately forfeited and
canceled as of the date of the Participant’s termination of Service for Cause.

(iii) Termination in Connection with a Change in Control. Notwithstanding
anything to the contrary in this Section 6(f), Section 9 of the Plan shall
determine the treatment of Restricted Stock and Restricted Stock Units upon a
Change in Control, including the treatment of such Awards granted to any
Participant whose Service is involuntarily terminated by an Employer other than
for Cause or whose Service is terminated due to a Special Termination, in either
case, on or after the date on which the shareholders of the Company approve the
transaction giving rise to the Change in Control, but prior to the consummation
thereof.

Section 7. Stock Options and Stock Appreciation Rights

(a) Grant. Options and Stock Appreciation Rights (“SARs”) may be granted to
Participants at such time or times as shall be determined by the Committee. The
Committee shall have the authority to grant Incentive Stock Options,
Non-statutory Stock Options and SARs. The grant date of an Option or SAR under
the Plan will be the date on which the Option or SAR is awarded by the
Committee, or such other future date as the Committee shall determine in its
sole discretion. Each Option or SAR shall be evidenced by an Award Agreement
that shall specify the type of Option Award granted, the exercise price, the
duration of the Option or SAR, the number of shares of Stock to which the Option
or SAR pertains, the conditions upon which the Option or SAR or any portion
thereof shall become vested or exercisable and such other terms and conditions
not inconsistent with the Plan as the Committee shall determine, including
customary representations, warranties and covenants with respect to securities
law matters. For the avoidance of doubt, Incentive Stock Options may only be
granted to Employees.

(b) Exercise Price. The Committee shall establish the exercise price at the time
each Option or SAR is granted, which price shall not be less than 100% of the
Fair Market Value of the Stock on the grant date. Notwithstanding the foregoing,
if an Incentive Stock Option is granted to an Employee who, at the time of
grant, owns stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or any Affiliate thereof, the exercise price
shall be at least 110% of the Fair Market Value of the Stock on the grant date.

 

15



--------------------------------------------------------------------------------

(c) Vesting and Exercisability. Except as otherwise determined by the Committee
at or after the grant date, and subject to the Participant’s continued
employment with his or her Employer on such date, each Option and SAR awarded to
a Participant under the Plan shall become vested and exercisable in three
approximately equal installments on each of the first three anniversaries of the
grant date. Options and SARs may also become exercisable, in whole or in part,
upon the occurrence of any event or events, including a Change in Control,
specified in the Plan, or specified by the Committee, in its discretion, either
at or after the grant date of the applicable Option or SAR. In its discretion,
the Committee may also establish performance conditions with respect to the
exercisability of any Option or SAR during a Performance Period selected by the
Committee. No Option or SAR shall be exercisable on or after the tenth
anniversary of its grant date (the fifth anniversary of the grant date for an
Incentive Stock Option granted to an Employee who, at the time of grant, owns
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company or any Affiliate thereof). The Committee may impose such
conditions with respect to the exercise of Options or SARs, including without
limitation, any relating to the application of federal or state securities laws,
as it may deem necessary or advisable.

(d) Payment of Option Exercise Price. No Stock shall be delivered pursuant to
any exercise of an Option until payment in full of the exercise price therefore
is received by the Company. Such payment may be made in cash or its equivalent
or, if permitted by the Committee, (i) by exchanging shares of Stock owned by
the Participant for at least six months (or for such greater or lesser period as
the Committee may determine from time to time) and which are not the subject of
any pledge or other security interest, (ii) through an arrangement with a broker
approved by the Company whereby payment of the exercise price is accomplished
with the proceeds of the sale of Stock or (iii) by a combination of the
foregoing, provided that the combined value of all cash and cash equivalents and
the Fair Market Value of any such Stock so tendered to the Company, valued as of
the date of such tender, is at least equal to such exercise price of the portion
of the Option being exercised. Additionally, to the extent authorized by the
Committee (whether at or after the grant date), Options may be Net Exercised
subject to such terms and conditions as the Committee may from time to time
impose. The Company may not make a loan to a Participant to facilitate such
Participant’s exercise of any of his or her Options or payment of taxes.

(e) Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying: (i) the excess of the Fair Market Value of a share of Stock on the
date of exercise over the grant price; by (ii) the number of shares of Stock
with respect to which the SAR is exercised. At the sole discretion of the
Committee, the payment upon SAR exercise may be in cash, in shares of Stock of
equivalent value, or in some combination thereof.

 

16



--------------------------------------------------------------------------------

(f) Incentive Stock Option Status. Notwithstanding anything in this Plan to the
contrary, no term of this Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code.

(g) Termination of Service.

(i) Special Termination. Unless otherwise determined by the Committee at or
after the grant date, or except as provided in an employment or individual
severance agreement between a Participant and an Employer, if the Participant’s
Service is terminated due to a Special Termination, then all Options and SARs
held by the Participant on the effective date of such Special Termination shall
vest and become exercisable and shall remain exercisable until the first to
occur of (A) the second anniversary of the effective date of such Special
Termination (or, for Incentive Stock Options, the first anniversary of the
effective date of such Special Termination) or (B) the expiration date of the
Option or SAR.

(ii) Termination for any Other Reason. Unless otherwise determined by the
Committee at or after the grant date, or except as provided in an employment or
individual severance agreement between a Participant and an Employer, (A) if the
Participant’s Service is voluntarily or involuntarily terminated for any reason
other than a Special Termination prior to the expiration date of the Option or
SAR, any Options and SARs that have not become vested and exercisable on or
before the effective date of such termination shall terminate on such effective
date, and (B) if the Participant’s Service is terminated voluntarily or
involuntarily for any reason other than a Special Termination or for Cause, any
vested and exercisable Options and SARs then held by the Participant shall
remain exercisable for a period of 90 days following the effective date of such
termination of Service.

(iii) Termination for Cause. Notwithstanding anything contrary in this
Section 7(g), if the Participant’s Service is terminated for Cause, then all
Options or SARs (whether or not then vested or exercisable) shall terminate and
be canceled immediately upon such termination, regardless of whether then vested
or exercisable.

(iv) Termination in Connection with a Change in Control. Notwithstanding
anything to the contrary in this Section 7(g), Section 9 of the Plan shall
determine the treatment of Options and SARs upon a Change in Control, including
the treatment of Options and SARs granted to any Participant

 

17



--------------------------------------------------------------------------------

whose Service is involuntarily terminated by an Employer other than for Cause or
whose Service is terminated due to a Special Termination, in either case, on or
after the date on which the shareholders of the Company approve the transaction
giving rise to the Change in Control, but prior to the consummation thereof.

Section 8. Other Stock-Based Awards

(a) Other Stock-Based Awards. The Committee may grant Other Stock-Based Awards,
including, but not limited to, the outright grant of Stock in satisfaction of
obligations of the Company or any Affiliate thereof under another compensatory
plan, program or arrangement, modified Awards intended to comply with or
structured in accordance with the provisions of applicable non-U.S. law or
practice, or the sale of Stock, in such amounts and subject to such terms and
conditions as the Committee shall determine, including, but not limited to, the
satisfaction of Performance Criteria. Each Other Stock-Based Award shall be
evidenced by an Award Agreement that shall specify the terms and conditions
applicable thereto. Any Other Stock-Based Award may entail the transfer of
actual shares of Stock or the payment of the value of such Award in cash based
upon the value of a specified number of shares of Stock, or any combination of
the foregoing, as determined by the Committee. The terms of any Other
Stock-Based Award need not be uniform in application to all (or any class of)
Participants, and each Other Stock-Based Award granted to any Participant
(whether or not at the same time) may have different terms.

(b) Termination of Service. In addition to any other terms and conditions that
may be specified by the Committee, each Other Stock-Based Award shall specify
the impact of a termination of Service upon the rights of a Participant in
respect of such Award. At the discretion of the Committee, such conditions may
be the same as apply with respect to Restricted Stock or Restricted Stock Units,
or may contain terms that are more or less favorable to the Participant.

Section 9. Change in Control

(a) Accelerated Vesting and Payment.

(i) In General. Except as provided in an employment or individual severance
agreement between a Participant and an Employer or an Award Agreement, upon a
Change in Control (i) all outstanding Options and SARs shall become vested and
exercisable immediately and (ii) the Restriction Period on all outstanding
Restricted Stock and Restricted Stock Units shall lapse immediately.
Additionally, the Committee (as constituted prior to the Change in Control) may
provide that in connection with the Change in Control (i) each Option and SAR
shall be canceled in exchange for an amount (payable in accordance with
Section 9(a)(iii) below) equal to the excess, if any, of the Fair Market Value
over the exercise price for such Option and (ii) each share of Restricted Stock
and each

 

18



--------------------------------------------------------------------------------

Restricted Stock Unit shall be canceled in exchange for an amount (payable in
accordance with Section 9(a)(iii) below) equal to the Fair Market Value,
multiplied by the number of shares of Stock covered by such Award.

(ii) Performance Awards, Performance Shares and Performance Units. Except as
provided in an Award Agreement, in the event of a Change in Control, (i) each
outstanding Performance Award and Performance Share shall be canceled in
exchange for a payment equal to the greater of (a) the amount that would have
been payable had the performance under each such Performance Award or
Performance Share been deemed equal to 100% or (b) the amount payable under each
such Performance Award or Performance Share in respect of the actual performance
to date (or such greater or lesser percentage as the Committee shall specify at
the grant date or such greater percentage as the Committee shall specify after
the grant date) and (ii) each outstanding Performance Unit shall be canceled in
exchange for a payment equal to the greater of (a) the amount that would have
been payable had each such Performance Unit been deemed equal to 100% or (b) the
amount payable under each Performance Unit in respect of the actual performance
to date (or such greater or lesser percentage as the Committee shall specify at
the grant date or such greater percentage as the Committee shall specify after
the grant date) of its initially established dollar or local currency
denominated value.

(iii) Payments. Payment of any amounts calculated in accordance with Sections
9(a)(i) and (ii) shall be made in cash or, if determined by the Committee (as
constituted prior to the Change in Control), in shares of the stock of the New
Employer having an aggregate fair market value equal to such amount or in a
combination of such shares of stock and cash. All amounts payable hereunder
shall be payable in full, as soon as reasonably practicable, but in no event
later than ten business days, following the Change in Control. For purposes
hereof, the fair market value of one share of stock of the New Employer shall be
determined by the Committee (as constituted prior to the consummation of the
transaction constituting the Change in Control) in good faith.

(b) Termination of Service Prior to Change in Control. In the event that any
Change in Control occurs as a result of any transaction described in clause
(iii) or (iv) of the definition of such term, any Participant whose Service is
involuntarily terminated by an Employer other than for Cause or is terminated
due to a Special Termination, in either case, on or after the date on which the
shareholders of the Company approve the transaction giving rise to the Change in
Control, but prior to the consummation thereof, shall be treated, solely for
purposes of this Plan (including, without limitation, this Section 9), as
continuing in Service until the occurrence of such Change in Control and to have
been terminated immediately thereafter.

 

19



--------------------------------------------------------------------------------

(c) Amounts Subject to Section 409A. Notwithstanding the foregoing provisions of
this Section 9, to the extent that any Award granted under the Plan and
outstanding at the time of Change in Control is treated as “deferred
compensation” under Section 409A, and not exempt from its requirements under any
applicable exemption therefrom, no acceleration of payment of such Award shall
be made upon a Change in Control unless such event is also a change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation within the meaning of
Section 409A. Any Award which is not payable upon the occurrence of a Change in
Control solely by operation of this Section 9(c) shall become vested in
accordance with Section 9(a)(i), but shall be paid at the date or event that
such Award would have been payable without regard to the occurrence of such
Change in Control.

Section 10. Effective Date, Amendment, Modification and Termination of the Plan
or Awards

(a) General. The Plan shall be effective on the Effective Date, and shall
continue in effect, unless sooner terminated pursuant to this Section 10, until
the tenth anniversary of the Effective Date, after which no new Awards may be
granted under the Plan. The Board may at any time in its sole discretion, for
any reason whatsoever, terminate or suspend the Plan, and from time to time may
amend or modify the Plan; provided that without the approval by a majority of
the votes cast at a duly constituted meeting of shareholders of the Company, no
amendment or modification to the Plan may (i) materially increase the benefits
accruing to Participants under the Plan, (ii) except as otherwise expressly
provided in Section 4(d) of the Plan, materially increase the number of shares
of Stock subject to the Plan or the individual Award limitations specified in
Section 4(c) of the Plan, (iii) materially modify the requirements for
participation in the Plan or (iv) materially modify the Plan in any other way
that would require shareholder approval under any regulatory requirement that
the Board or the Committee determines to be applicable. In the event that the
Committee shall determine that such action would, taking into account such
factors as it deems relevant, be beneficial to the Company, the Committee may
affirmatively act to amend, modify or terminate any outstanding Award at any
time prior to payment or exercise in any manner not inconsistent with the terms
of the Plan, subject to Section 10(b), including without limitation, to change
the date or dates as of which (A) an Option becomes exercisable, (B) a
Performance Award, Performance Share or Performance Unit is deemed earned, or
(C) Restricted Stock and Restricted Stock Units becomes nonforfeitable, except
that no outstanding Option or SAR may be amended or otherwise modified or
exchanged (other than in connection with a transaction described in Section 4(d)
of the Plan) in a manner that would have the effect of reducing its original
exercise price or otherwise constitute repricing. Any such action by the
Committee shall be subject to the Participant’s consent if the Committee
determines that such action would adversely affect in any material way the
Participant’s rights under such Award, whether in whole or it part. No
amendment, modification or termination of the Plan or any Award shall adversely
affect in any material way any Award theretofore granted under the Plan, without
the consent of the Participant.

 

20



--------------------------------------------------------------------------------

(b) Adjustment of Awards Upon the Occurrence of Certain Events.

(i) Equity Restructurings. If the outstanding shares of Stock are increased,
decreased, changed into or exchanged for a different number or kind of shares or
securities of the Company through a non-reciprocal transaction between the
Company and its stockholders that causes the per share fair market value
underlying an Award to change, such as stock dividend, stock split, spin-off,
rights offering, recapitalization through a large, non-recurring cash dividend,
or other similar transaction, a proportionate adjustment shall be made to the
number or kind of shares or securities allocated to Awards that have been
granted prior to any such change. Any such adjustment in an outstanding Option
or SAR shall be made without change in the aggregate exercise price applicable
to the unexercised portion of such Option or SAR but with a corresponding
adjustment in the exercise price for each share of Stock or other unit of any
security covered by such Option or SAR.

(ii) Reciprocal Transactions. The Board may, but shall not be obligated to, make
an appropriate and proportionate adjustment to an Award or to the exercise price
of any outstanding Award, and/or grant an additional Award to the holder of any
outstanding Award, to compensate for the diminution in the intrinsic value of
the shares of Stock resulting from any reciprocal transaction.

(iii) Certain Unusual or Nonrecurring Events. In recognition of unusual or
nonrecurring events affecting the Company or its financial statements, or in
recognition of changes in applicable laws, regulations or accounting principles,
and, whenever the Board determines that adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, the Board may, using reasonable care, make
adjustments in the terms and conditions of, and the criteria included in,
Awards. In case of an Award designed to qualify for the Performance-Based
Exception (as defined in Code Section 409A), the Board will take care not to
make an adjustment that would disqualify the Award.

(iv) Fractional Shares and Notice. Fractional shares of Stock resulting from any
adjustment in Awards pursuant to this Section 10(b) may be settled in cash or
otherwise as the Board determines. The Company will give notice of any
adjustment to each Participant who holds an Award that has been adjusted and the
adjustment (whether or not such notice is given) will be effective and binding
for all Plan purposes.

 

21



--------------------------------------------------------------------------------

Section 11. Deferrals and Section 409A

(a) Notwithstanding anything in this Plan to the contrary, no terms of this Plan
relating to Awards or any deferral with respect thereto shall be interpreted,
amended or altered, nor shall any discretion or authority granted under the Plan
be so exercised, so as to cause an Award, or the deferral or payment thereof, to
become subject to interests and additional tax under Section 409A.; provided,
however, that no Participant shall have the right to assert any claim against
the Company for any tax or other liability incurred by reason of any Award
granted hereunder failing to comply with the applicable requirements of
Section 409A.

(b) With respect to any Participant who is employed in the United States or is
otherwise treated as subject to income taxation in the United States in respect
of an Award payable under the Plan (a “US Taxpayer”), (i) such Participant shall
not be treated as having incurred a termination of Service for purposes of this
Plan, including a Retirement from Service, unless and until such Participant
shall have incurred a “separation from service” within the meaning of
Section 409A of the Code and the regulations thereunder and (ii) any payment due
such Participant in connection with any such separation from service which is
treated as deferred compensation subject to Section 409A shall not be made
earlier than the date which is six months and one day after such separation from
service, if such Participant is a “specified employee” of the Company, as
determined in accordance with the applicable provisions of Section 409A and the
regulations thereunder (taking into account any policies or practices of the
Company established in accordance with such regulations).

Section 12. General Provisions

(a) Withholding. The Employer shall have the right to deduct from all amounts
paid to a Participant in cash (whether under this Plan or otherwise) any amount
required by law to be withheld in respect of Awards under this Plan as may be
necessary in the opinion of the Employer to satisfy any applicable tax
withholding requirements under the laws of any country, state, province, city or
other jurisdiction, including but not limited to income taxes, capital gains
taxes, transfer taxes, and social security contributions that are required by
law to be withheld. In the case of payments of Awards in the form of Stock, at
the Committee’s discretion, the Participant shall be required to either pay to
the Employer the amount of any taxes required to be withheld with respect to
such Stock or, in lieu thereof, the Employer shall have the right to retain (or
the Participant may be offered the opportunity to elect to tender) the number of
shares of Stock whose Fair Market Value equals such amount required to be
withheld.

(b) Nontransferability of Awards. No Award shall be assignable or transferable
except by will or the laws of descent and distribution; provided that the
Committee may permit (on such terms and conditions as it shall establish) a
Participant to transfer an Award for no consideration to the Participant’s
child, stepchild, grandchild,

 

22



--------------------------------------------------------------------------------

parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Participant’s household (other than a tenant or employee), a trust in which
these persons have all of the beneficial interest and any other entity in which
these persons (or the Participant) own all of the voting interests (“Permitted
Transferees”). Except to the extent required by law, no right or interest of any
Participant shall be subject to any lien, obligation or liability of the
Participant. All rights with respect to Awards granted to a Participant under
the Plan shall be exercisable during the Participant’s lifetime only by such
Participant or, if applicable, his or her Permitted Transferee(s). The rights of
a Permitted Transferee shall be limited to the rights conveyed to such Permitted
Transferee, who shall be subject to and bound by the terms of the agreement or
agreements between the Participant and the Company.

(c) No Limitation on Compensation. Nothing in the Plan shall be construed to
limit the right of the Company to establish other plans or to pay compensation,
in cash or property, in a manner that is not expressly authorized under the
Plan.

(d) No Right to Employment. No person shall have any claim or right to be
granted an Award, and the grant of an Award shall not be construed as giving a
Participant the right to be retained in the employ of the Employer. The grant of
an Award hereunder, and any future grant of Awards under the Plan is entirely
voluntary, and at the complete discretion of the Company. Neither the grant of
an Award nor any future grant of Awards by the Company shall be deemed to create
any obligation to grant any further Awards, whether or not such a reservation is
explicitly stated at the time of such a grant.

The Plan shall not be deemed to constitute, and shall not be construed by the
Participant to constitute, part of the terms and conditions of employment and
participation in the Plan shall not be deemed to constitute, and shall not be
deemed by the Participant to constitute, an employment or labor relationship of
any kind with an Employer. Each Employer expressly reserves the right at any
time to dismiss a Participant free from any liability, or any claim under the
Plan, except as provided herein and in any agreement entered into with respect
to an Award. The Company expressly reserves the right to require, as a condition
of participation in the Plan, that Award recipients agree and acknowledge the
above in writing. Further, the Company expressly reserves the right to require
Award recipients, as a condition of participation, to consent in writing to the
collection, transfer from the Employer to the Company and third parties, storage
and use of personal data for purposes of administering the Plan.

(e) No Rights as Shareholder. Subject to the provisions of the applicable Award
contained in the Plan and in the Award Agreement, no Participant, Permitted
Transferee or Designated Beneficiary shall have any rights as a shareholder with
respect to any shares of Stock to be distributed under the Plan until he or she
has become the holder thereof.

 

23



--------------------------------------------------------------------------------

(f) Construction of the Plan. The validity, construction, interpretation,
administration and effect of the Plan and of its rules and regulations, and
rights relating to the Plan, shall be determined solely in accordance with the
laws of the State of Delaware (without reference to the principles of conflicts
of law).

(g) Compliance with Legal and Exchange Requirements. The Plan, the granting and
exercising of Awards thereunder, and any obligations of the Company under the
Plan, shall be subject to all applicable federal, state and foreign country
laws, rules and regulations, and to such approvals by any regulatory or
governmental agency as may be required, and to any rules or regulations of any
exchange on which the Stock is listed. The Company, in its discretion, may
postpone the granting and exercising of Awards, the issuance or delivery of
Stock under any Award or any other action permitted under the Plan to permit the
Company, with reasonable diligence, to complete such stock exchange listing or
registration or qualification of such Stock or other required action under any
federal, state or foreign country law, rule or regulation and may require any
Participant to make such representations and furnish such information as it may
consider appropriate in connection with the issuance or delivery of Stock in
compliance with applicable laws, rules and regulations. The Company shall not be
obligated by virtue of any provision of the Plan to recognize the exercise of
any Award or to otherwise sell or issue Stock in violation of any such laws,
rules or regulations, and any postponement of the exercise or settlement of any
Award under this provision shall not extend the term of such Awards. Neither the
Company nor its directors or officers shall have any obligation or liability to
a Participant with respect to any Award (or Stock issuable thereunder) that
shall lapse because of such postponement.

(h) Indemnification. Each person who is or shall have been a member of the
Committee and each delegate of such Committee shall be indemnified and held
harmless by the Company against and from any loss, cost, liability or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit or proceeding to which he or she may
be made a party or in which he or she may be involved in by reason of any action
taken or failure to act under the Plan and against and from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such action, suit or
proceeding against him or her, provided that the Company is given an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it personally. The foregoing right of
indemnification shall not be exclusive and shall be independent of any other
rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or by-laws, by contract, as a matter of
law, or otherwise.

(i) No Impact on Benefits. Except as may otherwise be specifically stated under
any employee benefit plan, policy or program, no amount payable in respect of
any Award shall be treated as compensation for purposes of calculating a
Participant’s right under any such plan, policy or program.

 

24



--------------------------------------------------------------------------------

(j) No Constraint on Corporate Action. Nothing in this Plan shall be construed
(i) to limit, impair or otherwise affect the Company’s right or power to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure, or to merge or consolidate, or dissolve, liquidate, sell or
transfer all or any part of its business or assets or (ii) to limit the right or
power of the Company, or any Subsidiary, to take any action which such entity
deems to be necessary or appropriate.

(k) Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of this Plan, and
shall not be employed in the construction of this Plan.

 

25